Exhibit 10.09
THE FEDERAL HOME LOAN BANK
OF NEW YORK
NONQUALIFIED PROFIT SHARING PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
       
I DEFINITIONS
    2  
 
       
II MEMBERSHIP
    4  
 
       
III AMOUNT AND PAYMENT OF BENEFITS
    5  
 
       
IV AMOUNT AND METHOD OF PAYMENT
    9  
 
       
V DESIGNATION OF BENEFICIARIES
    10  
 
       
VI ADMINISTRATION OF PLAN
    11  
 
       
VII AMENDMENT AND TERMINATION
    13  
 
       
VIII GENERAL PROVISIONS
    14  

 

 



--------------------------------------------------------------------------------



 



THE FEDERAL HOME LOAN BANK OF NEW YORK
NONQUALIFIED PROFIT SHARING PLAN
This Plan is adopted by the Federal Home Loan Bank of New York (the “Bank”) in
order to provide additional benefits to certain employees of the Bank who are
ineligible for certain benefits under the Pentegra Defined Benefit Plan for
Financial Institutions, a qualified defined benefit pension plan, as adopted by
the Bank. This Plan is unfunded, and all benefits payable under the Plan shall
be paid solely out of the general assets of the Bank.

 

1



--------------------------------------------------------------------------------



 



Article I. Definitions
When used in the Plan, the following terms shall have the following meanings:
1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participate in the Plan.
1.02 “Bank Service” has the same meaning as is given to “Service” under the
Retirement Plan, except that such term shall include only the Member’s “Service”
(as defined by the Retirement Plan) as an employee of the Bank and shall exclude
any and all “Service” with any other employer that may be credited to the Member
under the Retirement Plan.
1.03 “Benefit Equalization Plan” means the Federal Home Loan Bank of New York
Benefit Equalization Plan as adopted by the Bank as of June 18, 1987, to be
effective as of January 1, 1988, as the same has heretofore been and may
hereafter be amended.
1.04 “Nonqualified Plan Committee” means the Benefit Equalization Plan Committee
appointed by the Board of Directors pursuant to Section 6.01 to administer the
Plan.
1.05 “Board of Directors” or “Board” means the Board of Directors of the Bank.
1.06 “Compensation Committee” means the Compensation and Human Resources
Committee of the Board of Directors.
1.07 “Effective Date” means July 1, 2008.
1.08 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

2



--------------------------------------------------------------------------------



 



1.09 “Member” means any person included in the membership of the Plan as
provided in Article 2.
1.10 “Plan” means the Federal Home Loan Bank of New York Nonqualified Profit
Sharing Plan, as set forth herein and as amended from time to time.
1.11 “Profit Sharing Benefit” means and refers to the benefit determined
pursuant to Article III.
1.12 “Profit Sharing Benefit Account” means and refers to the account maintained
for each Member pursuant to Section 3.02.
1.13 “Retirement Plan” means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under IRC Sections 401(a) and 501(a), as adopted by the Bank.
1.14 “Separation from Service” has the meaning set forth in Section 1.408A-1(h)
of the Regulations promulgated under IRC Section 409A.

 

3



--------------------------------------------------------------------------------



 



Article II. Membership
2.01 Each employee of the Bank who is included in the membership of the
Retirement Plan and derives his benefit thereunder in whole or in part under the
amended terms and conditions of the Retirement Plan, as amended effective
July 1, 2008, shall become a Member of the Plan on the latest of (i) the date on
which he shall have attained five (5) years of Bank Service, (ii) the date on
which he shall have become a Member of the Retirement Plan Component of the
Benefit Equalization Plan, and (iii) the Effective Date.
2.02 Notwithstanding any other provision of this Plan to the contrary, the
Nonqualified Plan Committee, in its sole and absolute discretion, shall exclude
from membership and participation in the Plan any employee who is not one of a
select group of management and highly compensated employees, or who does not
meet such criteria and requirements for membership in the Plan as the
Nonqualified Plan Committee shall fix and determine.

 

4



--------------------------------------------------------------------------------



 



Article III. Amount and Payment of Benefits
3.01 For the calendar year 2008 and for each calendar year thereafter, the
Members of the Plan during such calendar year shall be credited with a Profit
Sharing Benefit under the Plan in such aggregate amount, if any, as the
Compensation Committee shall determine in accordance with Section 3.02, based
upon the evaluation by the Compensation Committee of the Bank’s performance of
certain Bank-wide performance goals used in the Bank’s Incentive Compensation
Plan for such calendar year established by the Board of Directors, or by such
Committee as the Board of Directors shall designate for that purpose, or such
other performance criteria as may be established by the Board of Directors or
such Committee as the Board of Directors shall designate for that purpose, for
such calendar year, which determination shall be made by the Compensation
Committee as soon as practicable after the end of such calendar year.
3.02 The amount of the Profit Sharing Benefit with which a Member is credited
for any calendar year in accordance with Section 3.01 shall be determined as
follows:
(a) If the Board of Directors, or such Committee as the Board of Directors shall
designate, in its sole and absolute discretion, determines that the Bank has
achieved the threshold limits of performance of the criteria established for
such calendar year pursuant to Section 3.01, the amount of the Profit Sharing
Benefit with which each Member of the Plan who is such a Member at the
commencement of such calendar year shall be credited for such calendar year
shall be equal to eight percent (8%) of the Member’s Salary for such calendar
year.
(b) If the Board of Directors, or such Committee as the Board of Directors shall
designate, in its sole and absolute discretion, determines that the Bank has not
achieved the threshold level of performance of such criteria established for
such calendar year, no Member shall be credited with any Profit Sharing Benefit
for such calendar year.
(c) Notwithstanding any provision of paragraph (a) or (b) of this Section 3.02
above, the Compensation Committee may credit such higher or lower amount of
Profit Sharing Benefit for any calendar year as it may determine, in its sole
and absolute discretion, is appropriate in light of all relevant facts and
circumstances.

 

5



--------------------------------------------------------------------------------



 



3.03 The Bank shall maintain a Profit Sharing Benefit Account on the books and
records of the Bank for each Member and shall credit to such Profit Sharing
Benefit Account all Profit Sharing Benefits with which such Member shall be
credited, pursuant to Section 3.02, as soon as practicable following the
determination of the amount of such Profit Sharing Benefits by the Compensation
Committee in accordance with the provisions of Sections 3.01 and 3.02.
3.04 A Member shall not be entitled to a Profit Sharing Benefit under this
Article III for any calendar year unless, on the date the determination referred
to in Section 3.02(a) is made by the Compensation Committee, (i) he is an
employee of the Bank and (ii) he is eligible to be a Member under the provisions
of Section 2.01; provided, that a Member whose employment during any calendar
year shall have ceased prior to the last day of such calendar year by reason of
his death during such calendar year shall be entitled to have credited to his
Profit Sharing Benefit Account the Profit Sharing Benefit that would have been
credited to his Profit Sharing Benefit Account for such calendar year but for
his death.
3.05 There shall be credited to the Profit Sharing Benefit Account of each
Member from time to time notional interest at such rate or rates or in such
amount or amounts as may be determined by the Nonqualified Plan Committee in its
sole and absolute discretion.

 

6



--------------------------------------------------------------------------------



 



3.06 The right of any Member to receive all or any part of the amount credited
to his Profit Sharing Benefit Account shall be subject to the following vesting
rules:
(a) Each Member shall have a vested and nonforfeitable right to the balance in
his Profit Sharing Benefit Account upon the earliest to occur of (i) his
completion of five (5) years of Bank Service, (ii) his attainment of his Normal
Retirement Date, (iii) his attainment of his Disability Retirement Date, or
(iv) his death, in each case while he is an employee of the Bank. If a Member
has any Separation from Service with the Bank prior to the earliest to occur of
such dates, neither he nor any other person claiming in his right shall be
entitled to any benefits under the Plan.
(b) As used in the Plan, (i) “Salary” means the Member’s base salary for such
calendar year including any elective contribution the Member may make under
Article 4 of the Benefit Equalization Plan with respect to such calendar year
and any award of benefits under the Bank’s Incentive Compensation Plan made with
respect to such calendar year; provided, that a Member’s Salary for the calendar
year 2008 shall be deemed to be equal to fifty percent (50%) of his Salary for
such calendar year as determined without regard to this clause (b), and (ii) the
terms “Normal Retirement Date” and “Disability Retirement Date” shall have the
same meanings as are given to them, respectively, under the Retirement Plan.

 

7



--------------------------------------------------------------------------------



 



3.07 The balance credited to the Profit Sharing Benefit Account of a Member who
has met the vesting rules in Section 3.06 shall be paid to him in a lump sum
payment as soon as reasonably practicable following his Separation from Service
with the Bank, or at such other date or dates or in such other form as the
Member shall have elected in writing on a form prescribed by the Nonqualified
Plan Committee which is filed by the Member with the Nonqualified Plan Committee
within thirty (30) days following (i) the Effective Date, in the case of a
Member who is such on the Effective Date, or (ii) in the case of a Member who
becomes such after the Effective Date, the date on which he becomes a Member;
provided, that such balance credited to the Profit Sharing Benefits Account of a
Member shall in no event be payable earlier than the earliest of (i) the
Member’s Separation from Service with the Bank, (ii) the date of the Member’s
death or (iii) the date the Member becomes disabled, within the meaning of IRC
Section 409A(a)(2)(c), and that the time or schedule of payments of the balance
credited to the Profit Sharing Benefit Account of a Member shall not be
accelerated, except as provided in Regulations promulgated pursuant to IRC
Section 409A, nor shall any payment of benefits under the Plan be deferred to a
date other than the date fixed for such payment in this Article III; provided,
that a Member may, by a subsequent election, as defined in § 1.409A-2(b)(1) of
the Regulations promulgated pursuant to IRC Section 409A, delay the time or
change the form of a payment of all or any part of the balance credited to the
Member’s Profit Sharing Benefit Account if, and only if, such subsequent
election meets all of the following requirements: (i) such election shall not be
made less than twelve (12) months prior to the date of the first scheduled
payment of the balance credited to the Member’s Profit Sharing Benefit Account;
(ii) such election shall not take effect until at least twelve (12) months after
the date on which the election is made; (iii) the payment with respect to which
such election is made shall be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made; and
(iv) such election shall comply with any and all other requirements of such
Regulations applicable thereto. If a Member dies while an employee of the Bank
prior to receiving the balance credited to his Profit Sharing Benefit Account,
the balance in his Profit Sharing Benefit Account at the date of the Member’s
death shall be paid in a lump sum payment as soon as reasonably practicable
following the Member’s death in accordance with the provisions of Article V.

 

8



--------------------------------------------------------------------------------



 



Article IV. Source and Method of Payments
All payments of benefits under the Plan, shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or
prospective Member or beneficiary. No benefit whatever provided by the Plan
shall be payable from the assets of the Retirement Fund or the Thrift Plan. No
Member shall have any right, title or interest whatever in or to any investments
which the Bank may make or any specific assets which the Bank may reserve to aid
it in meeting its obligations under the Plan.

 

9



--------------------------------------------------------------------------------



 



Article V. Designation of Beneficiaries
5.01 Each Member of the Plan may file with the Nonqualified Plan Committee a
written designation of one or more person as the beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon his death. A
Member may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Nonqualified Plan Committee. The last such written designation received by
the Nonqualified Plan Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Nonqualified Plan Committee prior to the Member’s death, and in no even
shall it be effective as of a date prior to such receipt.
5.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Nonqualified Plan Committee, such designation conflicts with
applicable law, the Member’s estate shall be deemed to have been designated as
his beneficiary and shall be paid the amount, if any, payable under the Plan
upon the Member’s death. If the Nonqualified Plan Committee is in doubt as to
the right of any person to receive such amount, the Committee may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Nonqualified Plan Committee may pay such amount into any
court of appropriate jurisdiction and such payment shall be a complete discharge
of the liability of the Plan and the Bank therefor.

 

10



--------------------------------------------------------------------------------



 



Article VI. Administration of Plan
6.01 The Board of Directors has delegated to the Nonqualified Plan Committee,
subject to those powers which the Board has reserved to itself or to the
Compensation Committee as described in Article III of the Plan, general
authority over and responsibility for the administration and interpretation of
the Plan. The Nonqualified Plan Committee shall have full power and authority to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and any trust referred to in
Article V of the Plan and the calculation of the amount of benefits payable
under the Plan, and to review claims for benefits under the Plan. The
Nonqualified Plan Committee’s interpretations and constructions of the Plan and
its decisions or actions thereunder shall be binding and conclusive on all
persons for all purposes, except to the extent of the powers which the Board has
reserved to itself or to the Compensation Committee referred to in the first
sentence of this Section 6.01.
6.02 If the Nonqualified Plan Committee deems it advisable, it shall arrange for
the engagement of legal counsel and certified public accountants (who may be
counsel to or accountants for the Bank) and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The
Nonqualified Plan Committee may rely upon the written opinions of such counsel,
accountants, and consultants, and upon any information supplied by the
Retirement Plan for purposes of Article III of the Plan, and delegate to any
agent or to any subcommittee or Nonqualified Plan Committee member its authority
to perform any act hereunder, including, without limitation, those matters
involving the exercise of discretion; provided, however, that such delegation
shall be subject to revocation at any time at the discretion of the Nonqualified
Plan Committee. The Nonqualified Plan Committee shall report to the Compensation
Committee, or to a committee designated by the Board, at such intervals as shall
be specified by the Compensation Committee or such designated committee, with
regard to the matters for which it is responsible under the Plan.

 

11



--------------------------------------------------------------------------------



 



6.03 All claims for benefits under the Plan shall be submitted in writing to the
Nonqualified Plan Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his beneficiary
(the “claimant”). The claimant may request a review by the Nonqualified Plan
Committee of any decision denying the claim in whole or in part. Such request
shall be made in writing and filed with the Nonqualified Plan Committee within
30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Nonqualified Plan Committee to
consider. The Nonqualified Plan Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision and
the decision on review shall be made as soon as feasible after the Nonqualified
Plan Committee’s receipt of the request for review. Written notice of the
decision shall be furnished to the claimant. For all purposes under the Plan,
such decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding, and conclusive on all
interested persons as to all matters relating to the Plan.
6.04 All expenses incurred by the Nonqualified Plan Committee in its
administration of the Plan shall be paid by the Bank.

 

12



--------------------------------------------------------------------------------



 



Article VII. Amendment and Termination
The Board of Directors may amend, suspend, or terminate, in whole or in part,
the Plan without the consent of the Nonqualified Plan Committee or any Member,
beneficiary or other person, except that no amendment, suspension or termination
shall retroactively impair or otherwise adversely affect the rights of any
Member, beneficiary or other person to benefits under the Plan which have vested
prior to the date of such action, as determined by the Nonqualified Plan
Committee in its sole discretion. The Nonqualified Plan Committee may adopt any
amendment or take any other action which may be necessary or appropriate to
facilitate the administration, management and interpretation of the Plan or to
conform the Plan thereto, provided any such amendment or action does not have a
material effect on the then currently estimated cost to the Bank of maintaining
the Plan.

 

13



--------------------------------------------------------------------------------



 



Article VIII. General Provisions
8.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into effect any merger, reorganization or
transfer of assets and assumption of Plan obligations of the Bank, the term
“Bank” shall refer to such other organization and the Plan shall continue in
full force and effect.
8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
8.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan in all federal, state, local and other taxes required by
applicable law be withheld with respect to such payments.
8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.
8.05 If the Nonqualified Plan Committee shall find that any person to whom any
amount is or was payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his estate (unless a prior claim
therefor has been made by a duly appointed legal representative), may, if the
Nonqualified Plan Committee is so inclined, be paid to such person’s spouse,
child or other relative, an institution maintaining or having custody of such
person, or any other person deemed by the Nonqualified Plan Committee to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be in complete discharge of the liability of the Plan and the
Bank therefor.

 

14



--------------------------------------------------------------------------------



 



8.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
8.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Nonqualified Plan Committee and shall be mailed by
first-class mail or delivered to such location as shall be specified by the
Nonqualified Plan Committee and shall be deemed to have been given and delivered
only upon actual receipt thereof at such location.
8.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
8.09 No Nonqualified Plan Committee member shall be personally liable by reason
of, any instrument executed by him or on his behalf, or action taken by him, in
his capacity as a Nonqualified Plan Committee member nor for any mistake of
judgment made in good faith. The Bank shall indemnify and hold harmless the
Retirement Plan and each Nonqualified Plan Committee member and each employee,
officer or director of the Bank or the Retirement Plan, to whom any duty, power,
function or action in respect of the Plan may be delegated or assigned, or from
whom any information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.

 

15



--------------------------------------------------------------------------------



 



8.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
8.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
8.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

16